 LOCAL 135635WE WILL NOTengagein or induce or encourage employees of The Masonand Dixon Lines, Inc., Silver Fleet Motor Express, Incorporated, RobinsonFreight Lines, East Tennessee and Western North Carolina Freight Lines, andThe Holston Glass Company, Inc., or of any other employer,to engage in astrike or in a concerted refusal in the course of their employmentto use, manu-facture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where an object thereofis to force or require any of the above-named employers, or any other employerto cease doing business with Blue Ridge Glass Corporation.UNITED GLASS AND CERAMICWORKERS OFNORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL 117, UNITED GLASS AND CERAMICWORKERS OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any other material.APPENDIX BThe Mason and Dixon Lines, Inc.Silver Fleet Motor Express, IncorporatedRobinson Freight LinesEast Tennessee and Western North Carolina Freight LinesThe Holston Glass Company, Inc.Local 135, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIOandCapitalPaper Companyand Consolidated Sales,Inc.Case No. 35-CC-3I.March 1 4,1907DECISION AND ORDEROn August '24, 1956, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The, Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-i In its exceptions, the Respondent urges that the Trial Examiner improperly admittedhearsay evidence relating to certain statements and conduct of shop stewards at thesecondary employers premises involved herein to establish that the Respondent inducedor encouraged the secondary employees to refuse to handle the Charging Party's freight.The Respondent contends that the General Counsel failed to establish that the shopstewardswereacting as agents for the Respondent and therefore evidence relating to their117 NLRB No. 95. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the Respondent's exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Local 135, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, its officers, representatives, agents, successors,and assigns shall :1.Cease and desist from :(a) Inducing or encouraging the employees of Allied Grocers,I & S Motor Express, McDaniel Freight Lines, Motor Freight Cor-poration, R. D. Motor Express, or any other employer (other thanCapital Paper Company and Consolidated Sales, Inc.) to engage ina strike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform any services,where an object thereof is (1) to force or require Allied Grocers,I & S Motor Express, McDaniel Freight Lines, Motor Freight Cor-poration, R. D. Express, or any other employer to cease doing busi-ness with Capital Paper Company and Consolidated Sales, Inc., orwith any other person; or (2) to force or require Capital Paper Com-pany and Consolidated Sales, Inc., to recognize or bargain withRespondent as the representative of their employees unless Respondentis certified as the representative of such employees pursuant to theprovisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices at Indianapolis, Indiana, and allother places where notices to its members are customarily posted,copies of the notice attached hereto and marked "Appendix." 2 Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by an official representative ofRespondent, be posted immediately upon receipt thereof and main-statements and conduct constituted hearsay evidence as to Respondent.Like the TrialExaminer,we find that the preponderance of the evidence in the record as a wholeestablishes that the shop stewards were acting as agents for the Respondent and thattheir statements and conduct are binding on RespondentSee, e.g,Local 657,Inter-national Brotherhood of Teamsters,etc.(SouthwesternMotor Transport),115 NLRB981, 986;International Brotherhood of Teamsters,etc , Local 182 (Lane ConstructionCorporation),111 NLRB 952,953Accordingly,we find that this evidence was nothearsay and that the Trial Examiner properly admitted it into the recordThe Re-spondent's exception to its admission is therefore overruled2 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 135637tained for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(b) Cause a copy of said notice to be printed, at the Respondent'sexpense, in a newspaper of general circulation in Indianapolis, Indiana.(c)Mail to the Regional Director for the Ninth Region signedcopies of said notice for posting by Allied Grocers, I & S Motor Ex-press,McDaniel Freight Lines, Motor Freight Corporation, andR. D. Motor Express, if willing, in places where notices to their em-ployees are customarily posted.(d)Notify the Regional Director for the Ninth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER MURDOCK, dissenting :I cannot concur in my colleagues' finding that the Respondent vio-lated Section 8 (b) (4) (A) or (B) of the Act in this proceeding. Thecontracts executed between the Respondent and the secondary em-ployers involved herein contain so-called "protection of rights" or"hot cargo" clauses in which the secondary employers agreed that theRespondent and its members who are covered by these contracts could"refuse to handle goods from or to any firm or truck which is engagedor involved in any controversy with this or any other Union," andcould "refuse to accept freight from, or to make pickups from, ordeliveries to establishments where picket lines, strikes, walkouts orlockouts exist."For the reasons set forth in my dissenting opinion inLocal 1976, United Brotherhood of Carpenters and Joiners, etc. (SandDoor and Plywood Corporation),113 NLRB 1210, I believe that theRespondent could lawfully instruct its members to refrain fromhandling the Charging Party's freight. I would therefore dismissthe complaint in this case.APPENDIXNOTICE TO ALL MEMBERS OrLoCAL 135,INTERNATIONALBROTHERHOODOrTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOFAMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT induce or encourage the employees of any eIn-ployer other than Capital Paper Company and ConsolidatedSales, Inc., to engage in a strike or concerted refusal in the courseof their employment, to use, manufacture, process, transport, or 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise handle or work on goods, articles, or commodities, or toperform any services, where an object thereof is to force or requireany employer to cease doing business with any other person or toforce or require Capital Paper Company and Consolidated Sales,Inc., to recognize the undersigned union as the representative oftheir employees, unless and until certified by the National LaborRelations Board.LOCAL 135, INTERNATIONAL BROTHERHOODOFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA,AFL-CIO,Labor Organization.Dated---------------- By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by Capital Paper Company and Consolidated Sales, Inc.(herein referred to jointly as Capital or the Employer), the General Counsel for theNational Labor Relations Board, by the Regional Director for the Ninth Region (Cin-cinnati,Ohio), issued a complaint against Local 135, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO (hereincalled Local 135 or Union), alleging that it had engaged in and was engaging inconduct constituting unfair labor practices affecting commerce within the meaningof Section 8 (b) (4) (A) and (4) (B) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.Copies of the charges,complaint, and notice of hearing thereon, were duly served upon the RespondentUnion. In its answer, duly filed, the latter denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on May 22 to 24, 1956, at Indianapolis,Indiana, before the duly designated Trial Examiner.All parties were representedat the hearing at which full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded all parties.Counsel waived oral argument at the close of the hearing.On July 16, 1956, allparties submitted briefs which have been fully considered by the Trial Examiner.From my observation of the demeanor of the witnesses, and upon the entire recordin the case, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERCapital and Consolidated are Indiana corporations, the headquarters and principalplace of business occupy a common premises in Indianapolis where they are engagedin the wholesale distribution of paper products, building materials, appliances, andother items.In addition to having several officers common to Capital and Con-solidated,many of the employees handle merchandise for both companies and theentire operations of the two corporations are closely related. In a Decision andDirection of Election issued on February 14, 1956,1 the Board found that Capitaland Consolidated were a single employer within the meaning of the Act.On theforegoing facts, that is also my conclusion and I so find.During the 12-month period ending in December 1955, Capital and Consolidatedpurchased merchandise valued at $8,269,698, approximately 90 percent of whichICapital Paper Company and Consoltidated Sales, Inc,Case No 35-RC-1250 (notreported in printed volumes of Board Decisions and Orders). LOCAL 135639came from outside the State of Indiana.During the same period,sales of the twocompanies totalled $10,471,131.The General Counsel submitted evidence, whichI credit, that of this latter amount $129,121 represented sales to out-of-State cus-tomers.In addition to its headquarters in Indianapolis,Capital maintains a branchoffice in Columbus,Ohio, and other branches in Evansville and Terre Haute, Indiana.On these facts,I find that Capital and Consolidated are engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionIn December 1955 the Union began an organizational campaign among the em-ployees of the Charging Party.On December 16 it requested recognition.Thiswas declined and on December 19 the Union filed arepresentation petition with theBoard(Case No. 35-RC-1250)on which a hearing was held January 10, 1956.OnFebruary 13 the Union established a picket line at the premises of the Employer andfiled a charge alleging that the latter had violated Section 8 (a) (1) of the Act.2 Thefollowing day the Board issued its Decision and Direction of Election in Case No.35-RC-1250.3On February 23, the Union sought to withdraw its representationpetition.The Board denied this request by an order dated February 29. Thatsame day the Employer filed the charge upon which the complaint in the presentproceeding is based.On April 13,the United States District Court for the SouthernDistrict of Indiana entered an order enjoining the Respondent from engaging in con-duct violative of Section 8 (b) (4) (A)and (B)of the Act pending an adjudicationof this case before the Board.At the time of the hearing before the Trial Examinerthe Respondent was still picketing the premises of the Employer.B.The factsOn February 14, a company truck arrived at the warehouse of Allied Grocers ofIndiana, Inc. (herein called Allied),a concern at which the dock and warehouse em-ployees are represented by the Respondent Union.Howard Swickheimer,foremanfor Allied, asked Kenneth Imhausen,a dock employee,to receive the freight.Thelatter declined and remarked in so doing that Capital was on strike.The foremanthen made the same request of Shirley Green, another employee who was also analternate steward for the Union.Green likewiserefused to handle the freight.Swickheimer then asked Louis Doss, the union steward, whether he would receivethe shipment.Doss declined,initially, on the ground that Capital was on strike.At that point, R. W. Harris,acting superintendent of the warehouse,arrived andquestioned Doss' assertion that there was a strike in progress at Capital.Doss andGreen then used the foreman's office to telephone the Union.After completing thecall,Doss returned to tell Harris"It remains as it was," and stated further that "thereason it[the truck]wasn't goingto be unloaded was Capital Paper was on a strike,and it was merchandise through a picket."4After Swickheimer was unable to getany of the employees to unload the truck it finally left.At the hearing Doss wasasked whether he told any of his fellow employees;there was a picket line at CapitalPaper.He replied,A. Yeah;a lot of the other boys that was down there passed by and askedwhy we didn't receive it,and I told them that there was a strike on out there.Q. Did you tell them you had called the Union on it?A. Yes, sir.Andrew J. Freeman, an order filler in the Allied warehouse,testified that on February14 he inquired of Doss as to why the Capital truck had left without unloading andthat the latter had told him that Capital"had a strike on . . . a picket line."He2The Regional Office and the Employer enteied a settlement agi cement as to this chargeon May 1 At the time of the hearing the Union had an appeal from this settlementpending with the General Counsel.On May 18, the Union filed a charge allegin' thatthe Employer had violated Section 8(a) (3) of the Act by refusing to reinstate thoseemployees who had gone on strike the preceding February3The parties stipulated that copies of this decision did not reach Indianapolis untilFebruary 164 The foregoing quotation is from the credible, undenied testimony of Harris. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther testified that since that time he has refused to fill any ordersfor theproductsof the Charging Party.For over 2 months after the incident described above, Capital made no deliveriesdirectly to Allied.Instead, products destined for that customer were sent first toMerchandise Warehouse,an Indianapolis establishment with nonunion labor, which,in turn, delivered the Employer's goods to Allied.Early in May, however,Capitalattempted to make another delivery, directly to Allied.Swickheimer asked Dossand an employee named Richard Casteller to unload thetruck.Both declined onthe ground that there was still a picket line at the Employer's premises.Doss testifiedthat, on this occasion,after several of the employees had refused to unload the truck,Mr. Kovernor,superintendent of Allied, came up to him and demanded"either yousettle it now or you unload the truck yourself."According to Doss, he replied "Well,Mr. Kovernor,I don't think I want to unload it."Sam Lovinger,superintendent ofCapital,who was present at the time,testified that Kovernor then asked that the truckleave without unloading"so that he wouldn't have any trouble with his boys and theUnion."Since that time Capital has had no further orders from this customer.On February 15, a Capital truck with merchandise consigned to a customer inEvansville,Indiana, arrived at the terminal of Indianapolis and Southern MotorExpress, Inc. (herein called I & S).The dock employees of the latter are repre-sented by the Respondent.Lovinger, who accompanied the truck, asked for achecker.He was referred to Joe Davis,one of the employees who was also shopsteward.The latter told Lovinger that he would have nothing to do with the shipmentbecause it was "unfair freight," since Capital was on strikeLovinger took issuewith this remark and stated that his Company was not on strike and that the picketingat Capital's premises was being conducted by a union which had never been electedas the bargaining representative of the employees.Davis then stated that he wouldtelephone the "Hall" and walked into the terminal. Shortly thereafter he returnedand told Lovinger "I'm sorry. I can't handle your freight. It is `unfair goods.' "Homer Shelley, terminal manager, then told Lovinger, "Speaking for the companyIwould like the freight.but.my boys won't handle it, and there is nothingI can do." The Capital truck then left without being unloade^d.5Wallace Goodin, a checker at the I & S dock, testified that after the departure ofthe truck, he and Davis had a conversation about the incident at which several otheremployees were present and that during the course of the discussion Davis and hestated that they could handle no more shipments from Capital because there wasa picket line at its premises and its freight was "unfair."Mr. Shelley testified,credibly and without contradiction, that some 3 to 4 days later he had a conversa-tion with Steward Davis in which the latter told him that he was in a very difficultposition because whenever he called the Union for advice "they would tell him it[Capital freight] was `hot goods' and that is all they would tell him."For almost2 months thereafter Capital brought no more freight to the I & S terminalSincethe entry of the injunctive decree by the Federal District Court in April, however,the I & S dock employees have handled Capital merchandise without incident.On about February 23, a Capital truck arrived at the terminal of McDaniel FreightLines, Inc. (herein called McDaniel).The dock employees of that carrier arelikewise members of the Respondent Union.Obra Taylor, an employee who wasalso shop stewardfor Local 135,started to unload the shipment.He did not transferthe freight into a McDaniel trailer immediately.Instead, after he had removed itfrom the Capital truck, Taylor told Irvin Stringer, his foreman, that it was mixed upand that it had to be placed on the dock to be checked for missing items. At thehearing, however, Taylor conceded that"sometime later in the afternoon," andafter he had unloaded the freight from the Capital truck, he learned that the mer-chandise was"unfair."6He further testified that he told Justin McClain,the terminalmanager, that for this reason he would not handle it. In fact,Taylor never didreturn to the job of transferring the shipment of Capital merchandise to a McDaniel5 The foregoing findings are based on the credible and uncontradicted testimony ofLovinger0The quotations are from Taylor's testimonyAt thetime Taylor was taking thefreight off the Capital truck 3 nien,identified in the record only as having been dressedin business suits, were standing on the (lock about 30 feet awayTaylor tee*ified thathe saw the men and that he talked to themHe described one as a person whom he hadseen previously at the union hallHe denied having learned from these men, however,that the Capital merchandise was unfairOn the other hand, he was very hazy as towhom the souice of this information could have beenTaylor, a witness called by theGeneral Counsel,was most reluctant and evasive throughout the course of his directexamination LOCAL 135641trailer.It remained on the dock for some time and was not shipped out for severaldays.A few days later another Capital truck arrived at the McDaniel terminal.Whenthe driver found it impossible to get a checker to unload his freight, McClain in-structed Foreman Stringer to take the Capital bills of lading to each of the McDamelemployees on the dock and ask that the shipment be accepted. In a short whileStringer reported to the terminal manager that the men had refused to handle theconsignment on the ground that it was "unfair goods."At the hearing Stringertestified on direct examination that the dock employees had told him "in so manywords that they refused to handle the freight because the Union had advised themnot to."On cross-examination he qualified this testimony with the statement thatalthough none of the employees told him that the Union had ordered that the freightnot be handled, "being a former Union member 7 I knew that in the contract thereis a `hot goods' clause that declares that `unfair goods' does not have to be handledby the Union member. . . . Therefore,.Imade the statement that the Unionadvised them to, that was my own way of putting it, that it was in the contract, thatthey didn't have to handle `unfair goods.' " Subsequent to the above incident anduntil the Federal Court order of April 13, McDaniel handled no more freight forCapital.Since the latter date, the McDaniel employees have voiced no objectionto receiving and shipping Capital merchandiseOn February 27, the Employer sent a truck to Motor Freight Corporation (hereincalledMotor Freight) another common carrier in Indianapolis whose drivers anddockmen are represented by the Respondent Union. The Capital driver asked dockemployee Harry Armstrong to receive the shipment.Armstrong, who is also theunion steward at Motor Freight, refused to do so and the truck finally left withoutunloading the merchandise.At the hearing, Armstrong, stated "I just didn't wantto handle his freight because they had come through a picket line."After thisincident Capital made no further effort to send any merchandise to this carrier forshipment.On February 27, Herman L. Hacker, an employee of Capital, drove a truck tothe terminal of R. D. Motor Express Co. (herein called R. D.).The drivers anddockmen employed by this carrier are also represented by the Respondent Union.As Hacker unloaded the truck, Sam Ervin and Thomas McClara, both employees ofR. D., were checking in the shipment.After the truck was partially unloaded Ervinstopped and remarked to Hacker that "they couldn't receive that because it was `hotgoods,' . . . they couldn't touch no more of it."The latter declared that Capitalwas not on strike.Ervin then stated that he would "have to go call the man . . .call the Union Hall..Ervin thereupon left the dock and in a few minutesreturned to tell Hackei "I can't handle that.Imight get hell if I did, or ifI don't." 8Shortly thereafter, Herbert Ficklm, dispatcher for R. D., called ForrestW. Sewell, the terminal manager, to discuss the matter.Ervin and Hacker, as wellasFicklin,were present at the ensuing conversation.According to Sewell, "Iasked Mr. Ervin what was the matter, and he said that he had some shipments fromCapital Paper and he couldn't take them because it was `hot' . . . I asked him why.He said,Well, I just called the Hall,' 9 and he said that it was `hot goods' .I asked him if he would sign a statement to that effect.he said he would."Sewell then had Carol Alfonte, the office manager, type up the following statementwhich Ervin then read, and signed:2-27-56.This is to certify that Capital Paper Co. offered shipments this date for transportto Muncie and Anderson Indiana and shipments were refused at this dock dueto the fact that Capital Paper is on strike.Union Hall was called and approvalwas given to refusal.(Signed)SAM ERVIN,R D. Motor Express, Inc,Indpls, Ind.Later that morning, when Meredith Ballard, the union steward at R. D., cameto work, Ervin told him about having signed the above document. Shortly there-afterBallard told Ervin that Mr. Gene San Soucie, president of the RespondentUnion, wanted to see him at the Respondent's headquarters.When Ervin re-7 Since his promotion to a supervisory position, Stringer has held a withdiawal cardin the Respondent Union8The foregoing quotations in this paragraph are from the credited testimonyof Hackerwhich was in substantialaccord with that of Ervin and McClaraIn fact,Ervin had called thehiring hallwhich is operated by Local 13542 3 7 8-1-5 7-col 117-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDported to San Soucie's office,the latter questioned him as to the whereabouts ofthe statement he had signed.Ervin suggested that he telephone Sewell. San Souciedid so, while Ervin was present in the office.According to the credible testimonyof Ervin, San Soucie opened the conversation by telling Sewell that he was sendinga representative over to R. D. to get the document and "if he couldn'tget thepapers he would have to do likewise."Then, after a pause, San Soucie stated"Well, maybe have to close the place down"or "Shut the doors."At some pointduring the meeting, Dick Dininger, a business agent for the Respondent,enteredthe office.After his telephone conversation with Sewell, San Soucie had a briefdiscussion with Dininger.10A short while later Dininger arrived at the R.D. ter-minal and ordered the men out on strike.That afternoon Gilbert Davis, vice president of R. D.,drove from Muncie toIndianapolis and began an extensive search for the two copies of the documentwhich Ervin had signed.He was.able to obtain one copy from the mail in whichSewell had initially placed it but was unable to secure the other copy which hadbeen given to Capital Paper.The next morning he met with San Soucie andDininger and turned over to them the original copy of Ervin's statement.A shortwhile later 11 the president of the Respondent concluded the meeting with theremark, "Well,allright you can go back to work."At about 11 o'clock thatmorning the men at the terminal returned to their jobs and R.D. resumed operations.At the hearing the Respondent endeavored to prove that the work stoppage atR. D. had no relation to the request for copies of Ervin's statement and that itarose solely out of a dispute with that firm over the manner in which R. D. wasadhering to its contract.Thus, Mr. San Soucie and Mr. Dininger testified that forseveral weeks prior to February 27, R. D.had not complied with a provision ofits contract with Local 135 in regard to bidding on different runs in thecity.It istrue that about February 1, Dininger'had called on Sewell to inform him thatbids would have to be posted and put into effect about March 1; that on February28 at the conference between Davis and the union officials there was some dis-cussi'on as to bids and that that same day bids were posted at the R. D. terminalin accordance with the Union'srequest.On the other hand, Dininger concededthat no employee at R. D.had ever filed a grievance as to job bidding and thaton February 27, when'he called the men at the terminal out on strike,he had noconversation with Sewell in regard to bids.Moreover,Sewell testified, withoutcontradiction,that between February 1 and the day of the strike he had no con-versation on the subject of bids with Dininger or any other representative of theTeamsters.Itwas likewise admitted that during 12 to 15 years that the Union hadrenresented the employees at R. D.there had never been a strike over a grievance.With this background and in the light of Ervin's credited testimony as to the eventswhich occurred in San Soucie'soffice on the eve of the strike,it ismy conclusion,and I find, contrary to the testimony of San Soucie and Dininger, that although onthe morning of February 28 the Union broadened its demands to include a stipula-tion as to bidding procedures,the only original purpose of the work stoppage was tocompel R. D. to turn over to the Union the statement which Ervin had signed.C. Conclusions1.The issues raised by the Teamsters'collective-bargaining agreement with thesecondary employersCopies of the contracts which the Respondent has with R.D., I & S, MotorFreight, and McDaniel are in the record.12They contain, in article IX, the "pro-tection of rights" or"hot cargo"clause commonly found in Teamster contracts.1310Ervin was present while the two union officials conversed,but testified that he couldnot hear the substance of their remarks11Mr San Soucie testified that the meeting lasted from 15 to 20 minutes12A copy of the Respondent's' agreement with Allied Grocers was not offered'aThe terms of this clause, in relevant part,are as followsIt shall not be a violation of this Agreement and it shall not be cause for dischargeifany employee or employees refuse to go through the picket line of a Union orrefuse to handle unfair goodsNor shall the exercise of any rights permitted by lawbe a violation of this AgreementThe Union and its members,individually andcollectively,reserve the right to refuse to handle goods from or to any firm or truck LOCAL 135643The Board has recently held that such clausesare no defense to conduct other-wise violative of the Act.Local 1976, United Brotherhood of Carpenters andJoiners (Sand Door and Plywood Company),113 NLRB 1210, 1215-1216,GeneralDrivers, etc., Local No. 886 (AmericanIronand Machine Works Company),115NLRB 800. Moreover, while a secondary employer may instruct his employees thatthey cease handling goods sought to be boycotted, that is not the case here for theRespondent does not contend that any of the neutral employers involved in thiscase gave any such instructions. Indeed, not only did the supervisorypersonnel re-quest their employees to handle Capital freight,in oneinstance at Allied Grocers,and inanother at McDaniel, the foreman on duty went to each individual em-ployee on the dock to ask, without success, that he handle the Capital shipmentthen waiting to be received. In its brief the Respondent argues that it is significantthat no employer took disciplinary action against any of these employees for theirhaving refused to handle Capital freight.That, however, as the Board has heldin another case, is immaterial to a disposition of the issues here.14The Respondent notified the employers with whom it had collective-bargainingagreements that it expected full compliance with the foregoing "hot goods" clause.The record contains a copy of a form letter, signed by the Respondent, dated March20, 1956, and addressed to terminalmanagers, inwhich the addressee is remindedthat he is "herebyagainnotified [emphasis added] that the Unionisengaged ina strike.with Capital Paper 'Company . . . " and that the Union expectsthe terminal "to fully comply with the provisions of Article IX; and if you do not,theUnion will act accordingly."The latter phrase in the letter is, of course, apointed reference to that paragraph in article IX which provides that the insistenceby an employer that his employees handle unfair goods shall be sufficient causefor an immediate strike.2.The responsibility of Local 135 for the conduct of its stewardsThe position of job steward for the Respondent Union is provided in article IIIof the collective-bargaining agreements which Local 135 has with over-the-roadand local cartage carriers.This article, in all of the foregoing contracts, provides,in relevant part:The employer recognizes the right of the Union to designate a job stewardand alternate to handle such Union business as may, from time to time, bedelegated to them by the Union... .reserve the right to refuse to accept freight from, or to make pickups from, ordeliveries to establishments where picket lines, strikes, walk-outs or lockouts exist.The term "unfair goods" as used in this Article includes, but is not limited to,any goods or equipment transported, interchanged, handled, or used by any carrier,whether party to this Agreement or not, at any of whose terminals or places ofbusiness there is a controversy between such carrier or its employees on the onehand, and a labor union on the other hand, and such goods or equipment shallcontinue to be "unfair" while being transported, handled or used by interchangingor succeeding carriers, whether parties to this Agreement or not, until such con-troversy is settled.*******The Union shall give the Employer notice of all strikes and/or the intent of theUnion to call a strike of any Employer and/or place of business, and/or intent ofthemembers to refuse to handle untair goodsThe carriers will be given anopportunity to deliver any and all freight in their physical possession at the timeof the receipt of noticeThe insistence by any Employer that his employee handle unfair goods or gothrough a picket line after they have elected not to, and if such refusal has beenapproved in writing by the responsible officials of the Central States Drivers Council,shall be sufficient cause for an immediate strike of all such Employer's operationswithout any need of the Union to go through the grievance procedure hereinri SeeAmerican Iron and Machine WorksCompany,supra,where the Board said(at p 801)Thus, while Section 8 (b) (4) (A) does not forbid the execution of a hot cargoclause or it union's enforcement thereof by appeals to the employer to honor hiscontract, the Act does, in our opinion, preclude enforcement of such clause by appealsto employees, andthis issowhetheror not theemployer acquiescesin the union'sdemand thatthe employees refuse to handle the "hot"goods.[Emphasisadded.] 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn another provision of the same contracts, article V, stewards are granted super-seniority for all purposes.Article XXX of the local cartage agreement 15 furtherprovides that the employer agrees to the posting of notices "by an elected or ap-pointed official of the Local Union."There was uncontradicted testimony in therecord that at Allied and at the motor carrier terminals here involved, the stewardswere elected by the employees at each of such companies. In the performance oftheir duties stewards accompany employees who have grievances in discussion withmanagement, and in the case of a written grievance the grievance form has a placefor the steward to sign.The stewards also obtain insurance forms from the unionhall for employees who desire them, receive the stamps showing that a memberhas paid his dues and, in turn, pass, them out to the employees on the dock. Theyalso report broken equipment or equipment needing repair to the terminal manager,and attend stewards' meetings at the union hall.The Union denies responsibility for the acts of any of the stewards here involvedon the ground that they are selected by their fellow employees, not by the Re-spondent, so that they are in no sense agents of the Union.The Act contains a very broad definition of the term "agent" 16 which hasbeen construed by the Board in numerous decisions.There may be situations inwhich a labor organization is not responsible for the acts of a steward, even thoughhe acts within the scope of his authorityIn.this case, however, the Union didnot deny that the stewards here involved were authorized to act as such.Conse-quently, it seems completely immaterial to the question of responsibility whetherthe steward is appointed to that post by a union business agent or whether, as here,the employees at a terminal select one of their number as steward and the Unionthen "designates" that individual to act as such pursuant to the terms of article IIIof the collective-bargaining agreement.From the facts set forth above it is plainthat the stewards perform many significant duties in furthering the interests of theUnion and, more importantly, that they serve as a channel of communication forthe members and as on-the-job representative for the Union at each of the terminalswhere the Respondent has "designated" a steward.Thus, when after a telephonecall to, or other contact with, the union headquarters, the stewards told their fellowemployees that Capital was on strike or that its freight was "unfair" or "hot," it ismy conclusion that they were acting within the scope of their authority and thattheir conduct was likewise binding upon the Union.Local 657, InternationalBrotherhood of Teamsters, etc. (Southwestern Motor Transport),115NLRB 981;International Brotherhood of Teamsters, etc. Local 182 (Lane Construction Cor-poration),111 NLRB 952, 953, enfd. 228 F. 2d 83 (C. A. 2);United Brotherhoodof Carpenters and Joiners, Local 55 (Grauman Company),100 NLRiB 753, 754,enfd. 205 F. 2d 515 (C. A. 10);Local #1150, United Electrical, Radio & MachineWorkers of America, etc. (Cory Corporation),84 NLRB 972, 973;Perry NorvellCompany,80 NLRB 225, 243-244.3.The allegation that the Respondent induced and encouraged the secondaryemployees not to handle Capital freightThe Respondent contends that those employees who refused to handle Capitalfreight acted independently and without direction from the Union.At the hearingthe union officers denied ever having ordered or instructed their members not tohandle Capital freight.In construing the meaning of the words "induce" and "encourage" as they 'ap-pear in Section 8 (b) (4), the Supreme Court has said "The words `induce' or`encourage' are broad enough to include in them every form of influence and per-suasion."International Brotherhood of Electrical Workers, Local 501 v. N. L. R. B.,341 U. S. 694, 701-702. In another case, where the question was whether a unionhad induced a strike by telling its members that it did not have a contract with theemployer in question, the Board observed "A strike call may be given in a forthrightfashion, or informally in a manner that is understood by the initiated."Amal-gamated Meat Cutters, etc., Local 421 (Great Atlantic and Pacific Tea Company),81NLRB 1052, 1057.When a steward such as Davis called the union hall for in-15This was in effect at R D, Motor Freight, McDaniel, and I & S.16 Section 2 (13) providesIn determining whether any person is acting as an "agent" of another person so astomake such other person responsible for his acts, the question of whether thespecific acts peifoimod were actually authorized or subsequently ratified shall nothe controlling LOCAL 135645structionsas tohandling Capital freight he was told only that it was "hot." 17Nomore explicit advice was needed, for it is a well-established policy of the Union,plainly set forth in its contracts, that unfair freight is not handled. In addition,many of the Respondent's members who appeared as witnesses in this case testifiedthat they would not handle unfair freight. In the instant case it was only necessaryfor the union hall or the steward to tell the men on the dock that Capital freightwas "hot" or that it had "crossed a picket line" to signal the men that they werenot to handle the freight.A direct order from the Union would not have beenmore effective.In the light of the foregoing, therefore, I conclude, and find, that the Respondentinduced and encouraged its members employed at the various secondary employershere involved not to handle Capital freight in the following instances:(1)On February 14, at Allied Grocers when Steward Doss told his fellow em-ployees, among them being Andrew Freeman, that he had refused to receive aCapital shipment because that Company was on strike and, further, that he "hadcalled the Union on it."(2)On February 27, at R. D. when Sam Ervin telephoned the union hiring halland was told that Capital freight was "hot goods."(3)On February 15, at I & S, when Steward Davis told his fellow employees thatthey could handle no more shipments from Capital because there was a picket lineat its premises and its freight was "unfair." In each of the foregoing incidents thestatements of the steward or the information from the union hall that Capital wasbeing picketed and its merchandise was unfair were plainly intended to induce andencourage those employees not to handle the products of the primary employer.Moreover, the stewards, as agents of the Union and employees of the secondaryemployers, engaged in "concerted refusalls] in the course of their employment" tohandle Capital freight in the following instances: 18(1)On February 14, at Allied Grocers, when Union Steward Louis Doss, andhis alternate, Shirley Green, refused to work on any Capital freight.(2)On the following day, at I & S Motor Express when Union Steward Joe Davisstated that he would have nothing to do with a Capital shipment because it was"unfair freight."(3)On or about February 23, at McDaniel, when Union Steward Obra Taylorrefused to complete work on a load of Capital products immediately after discover-ing that it was "unfair."(4)On February 27, at Motor Freight, when Union Steward Armstrong refusedto assist in unloading a Capital truck because it "had come through a picket line."(5) Early in May, at Allied Grocers, when Doss again refused to receive a ship-ment from Capital.From the above findings it is apparent that the employees of secondary employershere involved, including the union stewards whose duties required them to handlefreight, ceased handling Capital freight at the time the Respondent began picketingthe Capital premises and did not handle it thereafteruntilthe Federal Court orderof April 13.The direct evidence of inducement and encouragement, on the part ofthe stewards and agents of the Union, provides a background against which theactions of the employees at McDaniel Freight Lines who refused to receive a ship-ment from Capital late in February become explainable only as a part of a patternof conduct induced and encouraged by the Respondent.Consequently, I infer andfind that the refusal on the part of the McDaniel employees on that occasion waslikewise induced and encouraged by the Respondent.Local 657, InternationalBrotherhood of Teamsters, etc. i(SouthivesternMotor Transport, Inc.),1115NLRB 981.17This finding is based on the credible, uncontroverted testimony of Terminal ManagerShelley as to a statement made to him by DavisSinceDavis' statement was made"concerning a matter within the scope of his authority as an agent of the Respondent,[Shelley's] testimony concerning that statement is admissible, not only as evidence thatthe statement was made, but also as evidence bearing on the truth of the subject matterof the statement "Local657,International Brothei hood of Teamsters, etc. (South-ivesternMotor Transport, Inc ),115 NLRB 981.18 Since their conduct was part of an overall pattern of activity by the Respondent, itis immaterialthat insome instancesonly one individual figured in a particular incidentAmalgamatedMeat Cutters v. N L. R.B , 237 F 2d 20 (C. A, D C ) ;Seattle DistrictCouncil of Carpenters, etc(CiscoConstruction Company),114 NLRB 27,Truck Drivers,etc.,Local705 (Direct Transit Lines),92 NLRB 1715, 1721. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The allegation that the objectives of the Respondent were proscribed by Section8 (b) (4) (A) and (B)The General Counsel alleged that an object of the Respondent's conduct was (1)to force the various secondary employers here involved to cease doing business withCapital and (2) to force or require Capital to recognize Local 135 as the bargainingagent for its employees.This was denied by the Respondent Union.In arriving at a conclusion as to the Respondent's objectives in the activity de-scribed above, the following facts are pertinent: In December 1955 the Respondentrequested recognition as the bargaining agent for Capital's employees and asked thatthe Employer enter into a contract covering wages, hours, and other terms and con-ditions of employment.The following month the Union participated in a hearingon its representation petition.On February 13, however, and just before the Boardissued its decision directing an election, the Respondent established a picket line atthe Employer's premises and shortly thereafter sought to withdraw the representationpetition.The Union now urges that it is not seeking recognition and that the solepurpose of the picketing is to protest what it terms the Employer's unfair laborpractices.19In the order denying the Union's request for withdrawal of its repre-sentation petition, the Board stated that "the present picketing engaged in by thePetitioner is action that is inconsistent with the request for withdrawal.."Thiswas plainly correct, for despite any contentions of the Respondent as to the objectivesof the picketing, it is obvious, as the Board has held in other cases, that, despite anydisclaimer, the Union was, and is, attempting to obtain, by means of picketing, con-ditions and concessions normally sought by collective bargaining, and to compel theEmployer to bargain without regard to the Union's representative status.For thisreason, it is my conclusion, and I find, that the picketing conducted by the Respondentin this case has been tantamount to a continuing demand for recognition.Inter-national Union of Operating Engineers, Local 12 (Crook Company),115 NLRB 23;Construction and General Laborers Union, Local 320 (Armco Drainage and MetalProducts, Inc.),93 NLRB 751,752; Curtis Brothers, Inc.,114 NLRB 116;McAllisterTransfer, Inc.,105 NLRB 751, 752;Francis Plating Co.,109 NLRB 35, 36;Petries,108 NLRB 1318, 1319;Owens-Illinois Glass Co.,112 NLRB 172, 175-176.20The incidents described above arose shortly after the Union elected not to rely onBoard procedures to gain certification but to obtain recognition by resort to a picketline.Thus, on February 14, the day after the Respondent began its picketing, thestewards at Allied Grocers concertedly refused to handle Capital freight and, inaddition, induced and encouraged the employees there to do likewise. In the 2-weekperiod immediately following that date, the Union, through its stewards and agents,engaged in the same conduct at the terminals of the motor carriers involved in thiscase.After these refusals to handle its freight, Capital made no further deliveriesto any of these secondary employers until after the date of the injunction issued bythe Federal district court.21190n February 13 the Union filed a charge alleging that Capital had violated Section8 (a) (1). On May 1 the Regional Office and the Employer entered a settlement agree-ment as to this charge and the latter posted a notice in compliance therewithOn May18 the Union filed a new charge in which it alleged that the Employer had violated Sec-tion 8 (a) (3) by refusing to reinstate the strikersThe Respondent's picketing of theCapital premises, which began on February 13, continued throughout this period andwas still in progress at the time of the hearingAn offer by the Respondent to adduceproof of these alleged unfair labor practices was rejected by the Examiner on the groundthat testimony as to those issues was relevant only to a hearing on the charges filedagainst the Employer30 It is significant that when the Union established a picket line at Capital's premisesonly 17 employees went on strike, whereas some 50 others in the unit found appropriateby the Board (Case No 35-RC-1250) remained at work.ii The only exception to this finding was at Allied where Capital, for a time, madeshipments via Merchandise Warehouse, a nonunion firm, which reconsigned the shipmentsso that Capital's name did not appear on the bills of lading when the freight eventuallyreached the Allied dock.Even after the entry of the Federal court order, however,Steward Doss and his fellow employees refused to handle a direct shipment from Capitaland, as a result, the management of Allied discontinued its business relations with Capital.The Trial Examiner rejected an offer by the Respondent to prove that carriers otherthan those named in the complaint had continued to handle Capital freight throughoutthe period in questionTo prove the allegations in the complaint it was not necessarythat the General Counsel establish that the Respondent had, without exception, inducedand encouraged the employees ofallemployers doing business with Capital to engage inconcerted refusals to handle its products for the objectives proscribed in Section 8 (b) (4). LOCAL 135647It is my conclusion, on the facts set out above, that an object of the foregoingconduct by the Respondent was to terminate the business relations between thesecondary employers and Capital and further, by so doing, to compel Capital torecognize it as the representative of the employees, notwithstanding the Union's lackof certification under Section 9 of the Act.Accordingly, I find that the concertedrefusals of Respondent's stewards to handle Capital freight in the course of theiremployment and the inducement and encouragement which the Respondent's agentsgave the secondary employees to do likewise had, among their objectives, if not theirprincipal objectives, those condemned by Section 8 (b) (4) (A) and (B) of the Act.Upon the entire record in the case, therefore, I am convinced, and find, that theessential elements of a violation-inducement, refusal, and unlawful objectives-havebeen proved and that by engaging in the above-described conduct the RespondentUnion has violated Section 8 (b) (4) (A) and (B).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Capital, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (4) (A) and (B)of the Act, I shall recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. In determining thescope of the recommended order it is relevant to note that in three other cases withinthe recent past the Board found that the Respondent here involved violated Section.8 (b) (4).Chauffeurs, Teamsters,Warehousemen and Helpers Local Union No.135, affiliatedwithInternational Brotherhood of Teamsters (Irvin J. Cooper,et al.),101NLRB 1284;Chauffeurs, Teamsters & Warehousemen Local Union No. 135,affiliated with International Brotherhood of Teamsters (Hoosier Petroleum Company,Inc.),106 NLRB 629, enfd. 212 F 2d 216 (C. A. 7); andChauffeurs, Teamsters, &Warehousemen Local Union No. 135, affiliatedwithInternational Brotherhood ofTeamsters (Marsh Foodliners, Inc.),114 NLRB 639.Moreover, in theCoopercase the Board entered a broad order against this Respondent. In the light of thepresent record and this background I shall recommend a similar order here to preventa recurrence of the unlawful conduct found in this case.Further, since the Boardfound it appropriate in theMarsh Foodliners'case to direct that the scope and rangeof the Respondent's activities made it advisable to require the latter to publish theterms of the notice in an Indianapolis daily newspaper of general circulation, I shallrecommend that a similar provision be incorporated in the present order.See alsoUnited Association of Journeymen, etc. (Frank W. Hake),112 NLRB 1097, 1102.Upon the basis of the above findings of fact, 'and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Local 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.Local 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, has, and its agents have, engaged in unfair laborpractices within the meaning of Section 8 (b) (4) (A) and (B) of the Act byinducing and encouraging employees of Allied Grocers, I & S Motor Express,McDaniel Freight Lines, Motor Freight Corporation, and R. D. Motor Express toengage in a strike or concerted refusal in the course of their employment to performservices for their respective employers, objectives thereof being:(a)To force and require such employers to cease doing business with CapitalPaper Company and Consolidated Sales, Inc., and to force the latter companiesto recognize or bargain with Local 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, although thatorganization has not been certified as the bargaining representative of Capital andConsolidated employees in accordance with the provisions of Section 9 of the Act.(3) The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]